                       Case 1:18-cr-00790-PGG Document 105 Filed 08/18/20 Page 1 of 5
AO 246 (Rev. 04r'17) Probation Order L;nder I ti U.S"C.        3607
                                                          "$




                                         UNmgD STATES DISTRICT CounT
                                                                             for the
                                                                 Southern Districl of New York

                    United States of America                                    )
                               v.                                               )
                                                                                )      Case   No. 51 18 Cr. 790              (PGG)
                          Denise Sanchez                                        )
                               Defendant
                                                                                )

                                              PROBATION ORDER UNDER 18 U.S.C. $ 360?

         The det-endant having been found guilty of an offense described rmder 21 U.S.C. $ 844, and it appearing that the
defendant  (l) has not, prior to the conrmission of such offense, been convicted of violating a fcderal or state larv relating to
controlled substances, and (2) has not previously been the subject ofa disposition under this subsection,
            IT IS ORDERED: The    defendant is placed on probation as provided in l8 U.S.C. $ 3607 for a period of
            one year              without a judgment of conviction first being entered. The defendant must comply with
the conditions of probation set forth on the next page of this order.




Date:             08112!2020                                                                   fraora,ru&-
                                                                                                          Judge's signature
                                                                                              Hon. PaulG. Gardephe, U.S.D.J.
                                                                                                       Printed name and title


                                                                      Defendant's Consent
         I have read the proposed probation order under l8 U.S.C. $ 3607 and the conditions of probation, including the
special conditions above. I understand that if I violate any conditions of probation, the court may enter a judgment of
conviction and proceed as provided by law. I consent to the entry of the order.
        I also understand that, if I have not violated any condition of nry probation, the court, without entering a judgment
of conviction,  (1) may dismiss the proceedings and discharge me from probation before the expiration of the term of
probation, or (2) must dismiss the proceedings and discharge me from probation at the expiration of the term of probation.

         I also understand that. if I was under age 21                        time of the offense, I am entitled to have the record of my
arrest and conviction expunged upon application.


Date:   t      t+ ?ou)
                                                                                                        Del'e ndan t's    signalure




                                                                                                 Si pgrutture   of d eJbnd a n t's   d   tt or ne-y-


                                                                                              Anthony Cecutti
                                                                                               Printed name of' defenda,xt'.t attartlev
                      Case 1:18-cr-00790-PGG Document 105 Filed 08/18/20 Page 2 of 5
AO 246 (Rev. 04/17) Probation Order Under 18 U.S.C. § 3607 (Page 2)


                                                                      PROBATION

You are hereby sentenced to probation for a term of:                   one year


                                                       MANDATORY CONDITIONS

1.        You must not commit another federal, state or local crime.
2.        You must not unlawfully possess a controlled substance.
3.        You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15
          days of placement on probation and at least two periodic drug tests thereafter, as determined by the court.
                      G The above drug testing condition is suspended, based on the court's determination that you pose a
                          low risk of future substance abuse. (check if applicable)
4.         G✔ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
5.         G You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C.
                § 16901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender
                registration agency in the location where you reside, work, are a student, or were convicted of a
                qualifying offense. (check if applicable)
6.         G You must participate in an approved program for domestic violence. (check if applicable)
7.         G You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and
                3664. (check if applicable)
8.        If this order imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this order.
9.        You must notify the court of any material change in your economic circumstances that might affect your ability
          to pay restitution, fines, or special assessments.



You must comply with the standard conditions that have been adopted by this court as well as with any other conditions
on the attached page.
                      Case 1:18-cr-00790-PGG Document 105 Filed 08/18/20 Page 3 of 5
AO 246 (Rev. 04/17) Probation Order Under 18 U.S.C. § 3607 (Page 3)


                                           STANDARD CONDITIONS OF SUPERVISION

As part of your probation, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum
tools needed by probation officers to keep informed, report to the court about, and bring about improvements in your
conduct and condition.

1.      You must report to the probation office in the federal judicial district where you are authorized to reside within
        72 hours of the time you were sentenced, unless the probation officer instructs you to report to a different
        probation office or within a different time frame.
2.      After initially reporting to the probation office, you will receive instructions from the court or the probation
        officer about how and when you must report to the probation officer, and you must report to the probation
        officer as instructed.
3.      You must not knowingly leave the federal judicial district where you are authorized to reside without first
        getting permission from the court or the probation officer.
4.      You must answer truthfully the questions asked by your probation officer.
5.      You must live at a place approved by the probation officer. If you plan to change where you live or anything
        about your living arrangements (such as the people you live with), you must notify the probation officer at least
        10 days before the change. If notifying the probation officer in advance is not possible due to unanticipated
        circumstances, you must notify the probation officer within 72 hours of becoming aware of a change or
        expected change.
6.      You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit
        the probation officer to take any items prohibited by the conditions of your supervision that he or she observes
        in plain view.
7.      You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation
        officer excuses you from doing so. If you do not have full-time employment you must try to find full-time
        employment, unless the probation officer excuses you from doing so. If you plan to change where you work or
        anything about your work (such as your position or your job responsibilities), you must notify the probation
        officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not
        possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
        aware of a change or expected change.
8.      You must not communicate or interact with someone you know is engaged in criminal activity. If you know
        someone has been convicted of a felony, you must not knowingly communicate or interact with that person
        without first getting the permission of the probation officer.
9.      If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72
        hours.
10.     You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon
        (i.e., anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to
        another person such as nunchakus or tasers).
11.     You must not act or make any agreement with a law enforcement agency to act as a confidential human source
        or informant without first getting the permission of the court.
12.     If the probation officer determines that you pose a risk to another person (including an organization), the
        probation officer may require you to notify the person about the risk and you must comply with that
        instruction. The probation officer may contact the person and confirm that you have notified the person about
        the risk.
13.     You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written
copy of this order containing these conditions. For further information regarding these conditions, see Overview of
Probation and Supervised Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                       Date
                      Case 1:18-cr-00790-PGG Document 105 Filed 08/18/20 Page 4 of 5
AO 246 (Rev. 04/17) Probation Order Under 18 U.S.C. § 3607 (Page 4)


                                             ADDITIONAL SUPERVISION CONDITIONS

You will participate in an outpatient treatment program approved by the United States Probation Office, which program
may include testing to determine whether you have reverted to using drugs or alcohol. I authorize the release of
available drug treatment evaluations and reports to the substance abuse treatment provider.

You must participate in an outpatient mental health treatment program approved by the United States Probation Office.
You must continue to take any prescribed medications unless otherwise instructed by the health care provider. I
authorize the release of available psychological and psychiatric evaluations and reports, to the health care provider.

You shall submit your person, and any property, residence, vehicle, papers, computer, other electronic communication,
data storage devices, cloud storage or media, and effects to a search by any United States Probation Officer. A search
may be conducted when there is a reasonable suspicion that a violation of the conditions of probation may be found.
Failure to submit to a search may be grounds for revocation of probation and entry of judgment. You shall warn any
other occupants that the premises may be subject to searches pursuant to this condition. Any search shall be
conducted at a reasonable time and in a reasonable manner.
                      Case 1:18-cr-00790-PGG Document 105 Filed 08/18/20 Page 5 of 5
AO 246 (Rev. 04/17) Probation Order Under 18 U.S.C. § 3607
                     Schedule of Payments (Page 5)


                                                             SCHEDULE OF PAYMENTS


Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A      u Lump sum payment of $                                         due immediately, balance due

            u not later than                                  , or
            u in accordance with             u C, or u D below; or

B      u Payment to begin immediately (may be combined with                            u C, or u D below); or

C      u Payment in equal                                    (e.g., weekly, monthly, quarterly)   installments of $                              over a period of
                                  (e.g., months or years),   to commence                              (e.g., 30 or 60 days) after the date of this order; or


D      u Special instructions regarding the payment of criminal monetary penalties:




All criminal monetary penalties are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

u      Joint and Several

       Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
       and corresponding payee, if appropriate.




u      The defendant shall pay the cost of prosecution.

u      The defendant shall pay the following court cost(s):

u      The defendant shall forfeit the defendant’s interest in the following property to the United States:




Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine interest,
(6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
